UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7206


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

GARRETT DON SMITH, a/k/a/ Garrin David Smith,

                  Defendant - Appellant.



                              No. 08-7215


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

GARRETT DON SMITH,

                  Defendant - Appellant.



Appeals from the United States District Court for the District
of South Carolina, at Greenville.     G. Ross Anderson , Jr.,
District Judge.  (6:04-cr-00466-GRA-1; 6:08-cv-70067-GRA; 6:05-
cv-02932-GRA)


Submitted:    October 21, 2008              Decided:   October 29, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Garrett Don Smith, Appellant Pro Se.      Leesa Washington,
Assistant United States Attorney, Isaac Louis Johnson, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Garrett Don Smith seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2255 (2000) motion,

dismissing       his   subsequent      § 2255      motions     as     successive,          and

denying    his    motion     to   amend     as    moot.        The    orders       are     not

appealable       unless     a     circuit       justice       or     judge        issues     a

certificate of appealability.             28 U.S.C. § 2253(c)(1) (2000).                     A

certificate       of    appealability            will   not         issue        absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.      § 2253(c)(2)      (2000).         A    prisoner       satisfies          this

standard    by    demonstrating        that     reasonable         jurists       would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                               Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir. 2001).        We have independently reviewed the record in each

appeal    and    conclude       that   Smith      has   not    made     the       requisite

showing.      Accordingly, we deny certificates of appealability and

dismiss    the    appeals.        We   grant      Smith’s     motion        to    amend    the

informal brief and dispense with oral argument because the facts




                                            3
and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    4